Citation Nr: 0018666	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  98-16 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date prior to 
July 31, 1985 for a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel



INTRODUCTION

The veteran had active service from May 1941 to January 1957.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefit sought on 
appeal.

The Board initially notes that the veteran, although having 
requested a Board hearing, failed to appear for the hearing 
scheduled for May 18, 2000.  Notice of the hearing was mailed 
to the veteran's address of record in April 2000.  The record 
reveals that the veteran failed to appear for the hearing 
without filing a request for postponement of the hearing.  
Accordingly, pursuant to 38 C.F.R. § 20.704(d) (1999), the 
veteran's case will be processed as though the request for 
hearing has been withdrawn. 


FINDINGS OF FACT

1.  A BVA decision dated in May 1991 denied an effective 
dated prior to July 31, 1985 for a total disability rating 
based on individual unemployability due to service connected 
disabilities.

2.  An unappealed September 1993 rating decision denied the 
veteran's request to reopen a claim of entitlement to an 
effective date prior to July 31, 1985 for a total disability 
rating based on individual unemployability due to service 
connected disabilities on the basis of new and material 
evidence. 

3.  The evidence associated with the claims file subsequent 
to the RO's September 1993 rating decision is cumulative and 
redundant, and is not so significant that it must be 
considered to decide fairly the merits of this claim.



CONCLUSION OF LAW

1.  The RO's September 1993 decision denying the veteran's 
request to reopen a claim of entitlement to an effective date 
prior to July 31, 1985 for a total disability rating based on 
individual unemployability due to service connected 
disabilities is final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991);  38 C.F.R. §§ 20.302, 20.1103 (1999).  

2.  The evidence received subsequent to the RO's September 
1993 decision is not new and material, and the requirements 
to reopen the claim of entitlement an effective date prior to 
July 31, 1985 for a total disability rating based on 
individual unemployability due to service connected 
disabilities have not been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran requests the Board to reopen his claim of 
entitlement to an effective date prior to July 31, 1985 for a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU) on the basis 
that he has submitted new and material evidence that well-
grounds his claim.  The veteran's claim was last denied by 
the RO in a September 1993 rating decision.  The RO denied 
the veteran's claim on the basis that the veteran had 
submitted cumulative evidence that did not establish 
entitlement to an earlier effective date.  

Historically, the veteran's claim of entitlement to an 
earlier effective date was also previously denied by the 
Board in a May 1991 decision.  At that time, the Board 
concluded that the evidence showed that the veteran's 
entitlement to total disability benefits only became 
factually ascertainable after he filed his informal claim in 
July 31, 1985.  The issue was brought before the Board again 
in July 1996, but at that time the Board limited its decision 
to a determination of whether the veteran had presented a 
viable claim of clear and unmistakable error (CUE) in the 
1991 Board decision.  

With regard to the claim in question, as a general rule, 
within one year from the date of mailing the notice of an 
RO's decision, a NOD must be filed in order to initiate an 
appeal of any issue adjudicated by the RO.  See 38 U.S.C.A. § 
7105(a), (b)(1) (West 1991).  If a NOD is not filed within 
the prescribed period, the RO's determination becomes final.  
See 38 U.S.C.A. § 7105(c) (West 1991).  Once an RO's decision 
becomes final, absent submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (1999).  The Board is obligated to review all 
evidence submitted since the claim was disallowed by a final 
decision and if the Board's decision is favorable to the 
veteran, his claim must be reopened and decided on the 
merits.  See Elkins v. West, 12 Vet. App. 209 (1999); Winters 
v. West, 12 Vet. App. 203 (1999).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  See 38 C.F.R. § 3.156(a).  A three 
pronged analysis is used to determine whether evidence is 
"new and material" as defined by 38 C.F.R. § 3.156(a).  
First, it must be determined whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative 
of the issue at hand.  Secondly, the evidence must be shown 
to be actually "new," that is, not of record when the last 
final decision denying the claim was made, and finally, a 
determination must be made as to whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.  Hodge, supra.  
Upon reopening the claim, a determination must then be made 
as to whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a)(West 1991).  If the claim is well 
grounded, the claim may then be evaluated on the merits after 
ensuring that the duty to assist pursuant to 38 U.S.C.A. 
5107(b) (West 1991) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).

Pertinent evidence associated with the claims file since the 
RO's September 1993 denial includes:  (1) correspondence from 
the veteran to Congresswoman Lynn Woolsey dated in March 1996 
and October 1996; (2) VA Form 21-2545 dated in September 
1996; (3) VA examination report dated in September 1996; (4) 
VA Form 21-4138 (Statement in Support of Claim) dated in 
September 1997; (5) statement from the veteran dated in 
November 1997; (6) report from a VA physician dated in 
January 1998; (7) VA Form 21-8940 Veteran's Application For 
Increased Compensation Based On Unemployability with 
supporting statement dated in May 1998; (8) statements from 
the veteran dated in May 1998 and June 1998; (9) VA Form 21-
4138 (Statement in Support of Claim) dated in June 1998; (10) 
VA Form 21-4138 dated in September 1998; (11) VA Forms 21-
4142 (Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA) and VA Form 21-4138 dated 
in September 1998; (13) an undated and unsigned VA Form 21-
8940 (Veteran's Application For Increased Compensation Based 
On Unemployability), and (14) five statements from the 
veteran dated in October 1998.

Collectively, this evidence shows that the veteran argues 
alternatively that he is entitled to an effective date of 
February 1957, October 1967, or October 1972 for entitlement 
to a total disability rating based on individual 
unemployability.  In his statements, the veteran argues that 
he should be entitled to an effective date of February 1957 
because he was discharged from the military in 1957 as a 
result of contracting tuberculosis and had difficulty 
obtaining employment.  The veteran argues that he is entitled 
to an effective date of October 1967 because he was suffering 
from hydrocephalus and was not coherent and unable to think 
properly until he received a shunt in 1972.  Finally, the 
veteran argues that he was in and out of the hospital in 1972 
and that he became totally disabled in October 1972.  
Presumably, the veteran is arguing that he was totally 
disabled due to service connected disabilities in February 
1957, October 1967 and in October 1972.  

The recently submitted evidence also shows that the veteran 
was employed through July 1980 as a salesman and thereafter, 
on July 31, 1995, he filed an informal claim for individual 
unemployability.  Subsequently, he submitted the necessary 
application and he was awarded a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities.  Additionally, the veteran has submitted 
medical evidence showing that he was afforded a VA 
examination in September 1996 and diagnosed as almost 
completely recovered from vertebral tuberculosis at T3, T4, 
T5 and T6, and hydrocephalus described as under control, but 
associated with some recurrent headaches.  In January 1998, a 
VA physician summarized the veteran's treatment history from 
1957 to February 1985, with a discussion of the veteran's 
treatment for pulmonary and spinal tuberculosis, psychiatric 
disorders including an antisocial character disorder, major 
depression with headaches secondary to depression, possible 
dementia and dysthymic disorder, gastrointestinal symptoms, 
back pain, and hydrocephalus with associated shunt procedure. 

The Board concludes that the aforementioned evidence is 
essentially duplicative or cumulative of evidence already of 
record.  The evidence submitted by the veteran shows that he 
was employed as a salesman through July 1980 and then awarded 
TDIU benefits as of July 31, 1995, the date of his informal 
claim.  Medical evidence submitted by the veteran is 
cumulative and merely recaps the veteran's medical history.  
The evidence does not establish that the veteran's 
entitlement to total disability benefits only became 
factually ascertainable any time before he filed his informal 
claim in July 31, 1985.  As such, the evidence is not new and 
material and by itself and in connection with evidence 
previously assembled it is not so significant that it must be 
considered to decide fairly the merits of the claim.  

Based on the aforementioned, the Board concludes that 
inasmuch as no new and material evidence has been presented 
to reopen the previously disallowed claim, the RO's September 
1993 decision remains final.  Accordingly, the benefit sought 
on appeal must be denied.  


ORDER

New and material evidence to reopen the claim having not been 
submitted, entitlement to an effective date prior to July 31, 
1985 for a total disability rating based on individual 
unemployability due to service connected disabilities is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

